                                           Post-Filing Agreement
        By signing this agreement, you are hiring                                                     (the
"Law Firm") to continue to represent you in your chapter 7 bankruptcy. This agreement describes the legal
services we will provide to you, and the financial and other terms of this relationship. Please read this
agreement carefully and let us know if you have any questions about it before signing. Once you sign this
agreement, it will be binding on you and the Law Firm and can only be changed or replaced with another signed,
written agreement between us.

  1. The Work Involved to Complete your Chapter 7 Case
       The legal services you may need to complete your Chapter 7, and the services that the Law Firm is
agreeing to provide, are as follows:
   • Preparing and filing your Statement of Financial Affairs and Schedules;
   • Preparing and filing your Means Test calculations and disclosures;
   • Conducting a second signing appointment for you to review and sign your statements and schedules;
   • Preparing for and attending your Section 341 Meeting of Creditors;
   • Administrating and monitoring your case and communicating with you throughout the process;
   • Forwarding the Trustee Questionnaire and debtor documents to the Trustee;
   • Noticing your employer to stop any garnishments;
   • Reviewing and responding to Trustee requests;
   • Reviewing and advising you regarding any motions for stay relief;
   • Reviewing and advising you regarding any reaffirmation agreements or redemptions;
   • Reviewing and advising you regarding any creditor violations;
   • Any legal service required by the local rules;
   • Reviewing and advising regarding any turnover demands from the Trustee
   • Attending any continued Section 341 Meeting of Creditors;
   • Reviewing and advising regarding any 2004 exams and attending related exam;
   • Reviewing and advising you regarding any audit by the US Trustee;
   • Preparing and filing claims or objections to claims when appropriate;
   • Reviewing and advising you regarding any lien avoidance matters;
   • Drafting and/or negotiating a reaffirmation agreement and attending any related hearing;
   • Preparing and filing any amendments to your statements and schedules; and
   • Preparing and filing a motion to reinstate the case.

Excluded Services
       Unless provided otherwise in writing below, the following services are excluded from the work that the
Law Firm is agreeing to provide you:

   • Representing you in any adversary proceedings, dischargeability actions and other contested bankruptcy
     matters.
   • Representing you in any municipal, county, state or other local jurisdiction court matters.

                                                            1
   • Representing you in any tax matters (we recommend you consult with a tax specialist about any tax matters
     including whether you should delay filing bankruptcy in order to discharge any tax obligations).
   • Representing you in any efforts to discharge student loans.
   • Pursuing creditors for violations of the automatic stay, discharge injunction or Fair Credit Reporting Act.
If the Law Firm is agreeing to provide any Excluded Services, they are limited to the following:




   2. Payment of Costs to Complete your Chapter 7 Case
By entering into this agreement, you are agreeing to pay the Law Firm $______________ for the services
described above. You can pay the fee on any of the following twelve (12) month payment schedules, and the
date your first payment is due will be _______________________ (you can pick any date no later than thirty
(30) days after you sign this agreement).



                                          File Now Pay Later
                                           Payment Options
                 Choose
                  One:
                    □      52 equal weekly payments of $____________

                    □      26 equal bi-weekly payments of $____________

                    □      24 equal semi-monthly payments of $____________

                    □      12 equal monthly payments of $____________

THERE ARE IMPORTANT DISCLOSURES CONCERNING THIS AGREEMENT THAT ARE FOUND BELOW AND THAT
YOU SHOULD READ VERY CAREFULLY BEFORE SIGNING THIS AGREEMENT.




   3. Information about the Lender the Law Firm Uses so it can Offer the File
       Now Pay Later Option
         The Law Firm will borrow money on a line of credit that it has with a company called Fresh Start Funding
(“FSF”). This helps the Law Firm manage its finances when it offers you payment terms to pay your attorney
fees. FSF also assists the Law Firm in managing the payments that you will make. By signing this agreement you
authorize FSF to collect payments from you electronically through a debit card or ACH transaction, and authorize
the Law Firm to grant FSF a lien against the amount that you will owe under this Post-Filing Agreement. Please
read and consider the following information about FSF and the Law Firm’s relationship with that company, your
understanding of which is acknowledged by you signing this agreement:
    A. Higher Attorney Fee. As described in the previous agreement you signed with the Law Firm, the File
       Now Pay Later option requires you to pay a higher attorney fee. There are a number of reasons for this:
            a. The Law Firm performs additional work to split your engagement;
                                                         2
            b. The Law Firm takes on risk by allowing you to pay your attorney fee over time instead of
               collecting the entire fee up front;
            c. The File Now Pay Later option provides you with the benefit of a quicker filing than you might
               obtain if you had to come up with the money to pay in advance;
            d. The File Now Pay Later option gives you an opportunity to begin rebuilding your credit score
               when you make timely payments toward your attorney fee;
            e. The Law Firm will not charge you additional fees for certain services that if required would
               otherwise cost you more if you had paid the entire fee before your case was filed; and
            f.   FSF charges a fee for its financing, payment management, credit reporting and other services to
                 the Law Firm, and that fee is equal to 25% of the fees that the Law Firm charges you under this
                 Post-Filing Agreement.
    B. Limited Sharing of Information with FSF. Because FSF will act as the Law Firm’s agent to manage your
       payments, the Law Firm must share limited information with FSF, including this Post-Services Filing
       Agreement, information about your income and employment, and personal information that you will fill
       out in this Agreement.
    C. Collection Actions. The Law Firm gives FSF a lien against the amount that you will owe under this Post-
       Filing Agreement, and if the Law Firm fails to meet its obligations to FSF, FSF could choose to take
       control over your payments to the Law Firm. If this happens and you do not make your payments when
       they are due, FSF could pursue collection activities against you, which could include turning over your
       account to a collection agency or suing you to collect what is owed, plus additional attorney fees and
       collection costs.
    D. Negative Credit Reporting. If you fail to make payments toward your attorney fee as agreed in this Post-
       Filing Agreement, FSF can report negatively on your credit.
    E. Ability to Make Payments. The statements and schedules that are filed with the court on your behalf
       may show that your expenses exceed your income. You nonetheless believe that the File Now Pay Later
       option is the best choice for you and you believe that you can make the required payments to FSF.
    F. Underwriting Guidelines. FSF has underwriting guidelines for determining which Law Firm clients qualify
       for the FSF program. If you do not meet the guidelines, the Law Firm reserves the right to not offer the
       File Now Pay Later option to you. The Law Firm is happy to share the underwriting guidelines with you.


   4. Important Information about Conflicts of Interest
         A conflict of interest is a situation where the Law Firm’s interest and your interest are, or could be, in
conflict. There are a number of actual or potential conflicts of interest that we need to disclose to you.
    A. Pursuant to the Rules of Professional Conduct, the Law Firm cannot act as your counsel to help you
       decide whether to enter into this agreement. Nonetheless, we can explain this agreement to you and by
       signing this agreement you agree that we fully explained the terms of this agreement to you and
       answered any questions you had regarding the matters described in this agreement.
    B. There is an inherent conflict whenever attorneys represent debtors in bankruptcy for a fee. We are
       working to alleviate your financial issues, while at the same time charging a fee for our services. By
       signing this agreement, you acknowledge that you understand this explanation and give your informed
       consent to waive this conflict.
    C. You are not required to sign this Post-Filing Agreement but the Law Firm filed your case hoping that you
       would sign it, and this creates a conflict of interest between you and the Law Firm since executing this

                                                        3
       Post-Filing Agreement obligates you to make payments that will not be discharged in your bankruptcy.
       By signing this agreement, you acknowledge that you understand this explanation and give your
       informed consent to waive this conflict.
   D. The Law Firm will borrow funds from FSF based on the amount that you owe the Law Firm. This may
      place the Law Firm in conflict with you since the Law Firm expects to receive payments from you in
      order to repay FSF, and the Law Firm wishes to maintain its business relationship with FSF. By signing
      this agreement, you acknowledge that you understand this explanation and give your informed consent
      to waive this potential conflict.
   E. As described above, the Law Firm will share limited information with FSF, including this Post-Filing
      Agreement, information about your income and employment, and personal information set forth in this
      Post-Filing Agreement. Generally, information shared between an attorney and their client may be kept
      secret, something known as the attorney-client privilege. By sharing the limited information with FSF,
      your attorney-client privilege could be waived. By signing this agreement, you acknowledge that you
      understand this explanation and give your informed consent to the sharing of such information and
      waive this potential conflict.
   F. If you choose not to sign this Post-Filing Agreement, the Law Firm may file a motion to withdraw from
      your case, which may create a conflict of interest if you do not want the Law Firm to withdraw. By
      signing this agreement, you acknowledge that you understand this explanation and give your informed
      consent to waive this potential conflict.
   G. If, in our opinion, a non-waivable conflict arises during our representation of you, we will be required to
      withdraw from your case and you will need to either proceed pro se or retain another attorney and incur
      additional legal fees. One example of a non-waivable conflict would be if the Law Firm or FSF started
      collection actions against you for the attorney fee that you owe under this Post-Filing Agreement. If that
      happens, the Law Firm ethically would no longer be able to represent you (please note, however, that
      FSF has agreed to not commence any collection actions against you so long as the Law Firm represents
      you). By signing this agreement, you acknowledge that you understand this explanation and give your
      informed consent to waive this potential conflict.


  5. Your Obligations to the Law Firm, the Bankruptcy Court, and the
      Trustee
       Filing a chapter 7 bankruptcy obligates you to provide documents and information to the Law Firm, the
Bankruptcy Court and the Trustee. You also must participate in meetings and hearings and complete certain
requirements in order to finish the case and receive a discharge of your debts. More specifically:
   A. Providing Information and Documents to the Law Firm. For the Law Firm to fully represent your
      interests, you must timely provide the Law Firm with complete and truthful information and required
      documents, including about all property in which you have an ownership interest, and all debts you owe
      (secured or unsecured) and any other information regarding your financial affairs. The Law Firm is not
      responsible for collecting such information from your files or directly from your creditors or the public
      record. Complete, accurate and reliable information from you is absolutely necessary (including
      complete and accurate addresses for your creditors). Not all creditors are listed in your credit reports
      and you are responsible for making sure all your creditors are listed in the petition with correct
      addresses. If you wish to add creditors, you must notify us in writing no later than 45 days after your
      meeting of creditors described below. You agree not to submit original documents to the Law Firm and
      authorize the Law Firm to digitize any documents you submit and then destroy the paper form.


                                                       4
B. Credit Counseling and Financial Management Courses. Before your case was filed, you completed a
   credit counseling course. Now that your case is filed, you must complete a second, required financial
   management course and provide the Law Firm with a certificate proving that this course has been
   completed, and failing to do this will delay or prevent you from receiving your discharge and ultimately
   result in your case being dismissed.
C. Cooperating with the Chapter 7 Trustee. The Bankruptcy Court appointed a chapter 7 trustee for your
   case. The trustee has various rights and duties, including the duty to investigate your financial affairs
   (such as the value of your assets), and the right to sell non-exempt assets to pay your creditors. By
   signing below, you acknowledge that you understand you have a duty to cooperate with the chapter 7
   trustee.
D. Your Creditor’s Meeting and Other Examinations. Every person who files a chapter 7 case must attend
   a required hearing called the “first meeting of creditors,” or “341 meeting.” You must appear on the
   scheduled date and time and at the required location with your social security card and photo ID. The
   trustee will place you under oath and ask you questions that you must answer truthfully. You may also
   be required to attend subsequent hearings before the Trustee or Judge.



6. Additional Important Terms
A. Unbundling or Limited-Scope Representation. By signing below, you acknowledge that prior to you
   signing this agreement, the Law Firm expressed that it was ready, willing and able to represent you for
   your entire chapter 7 case, even though you chose the File Now Pay Later option which requires you to
   sign this Post-Filing Agreement. You further represent that you did not enter into the first agreement
   with the Law Firm with the intention of having the Law Firm simply file your case and then withdraw,
   but instead to facilitate you making payments over time for your attorney fee so that you can have an
   attorney represent you through the entire chapter 7 process.
B. Chapter 13. After further analysis and review of your financial situation, the Law Firm may determine
   that you do not qualify for a Chapter 7 or that a Chapter 13 Bankruptcy will be more appropriate. By
   signing below, you acknowledge that you understand that a Chapter 13 case requires significantly more
   work than a chapter 7 case, and the Law Firm will charge you additional costs and fees not covered by
   this agreement, and that this will be addressed in a separate agreement.
C. Required Disclosures. By signing this agreement, you acknowledge and understand that: (1) your debts
   will not be discharged if a creditor or trustee proves that you lied about assets or concealed, destroyed,
   or transferred any property or records in violation of the Bankruptcy Code, (2) all bankruptcy papers,
   pleadings and petitions are signed under penalty of perjury and a false oath, concealment of assets or
   other allegation under the Bankruptcy Code by a creditor, trustee or the bankruptcy court may result in
   your discharge being denied, your case dismissed, imprisonment and other sanctions and monetary or
   non-monetary penalties being imposed on you, and (3) the Law Firm provided you a copy of the
   disclosures and notices contemplated by Section 527 of the Bankruptcy Code within three business days
   from when the Law Firm first offered to provide bankruptcy services.
D. Non-Dischargeable Debts. Obligations you owe to a creditor or ex-spouse pursuant to a divorce decree,
   student loans, most tax debts, debts not listed in the Bankruptcy petition, debts for spousal or child
   support or alimony, debts for willful and malicious injuries to person or property, debts to governmental
   units for fines and penalties, benefit overpayments, debts for personal injury caused by your operation
   of a motor vehicle while intoxicated, debts owed to certain tax-advantaged retirement plans, and debts
   for certain HOA, condominium or cooperative housing fees are not dischargeable. The government can
   also offset future tax refunds and government benefits if you discharge overpayment of benefits,
   military credit cards, or certain governmental loans such as SBA and USDA loans.
                                                   5
    E. No Right to Dismissal of Your Case. By signing below you acknowledge that you understand that once
       your chapter 7 was filed, you may not be able to voluntarily dismiss your case.
    F. Arbitration of Fee Disputes. If the applicable State Bar offers a fee arbitration program and a dispute
       arises between you and us regarding our fees, we both agree to resolve that dispute through the State
       Bar’s fee arbitration program. Either party may initiate fee arbitration by contacting the State Bar.
    G. Electronic Data. You authorize the Law Firm to communicate with you via facsimile, mobile telephone,
       text message and e-mail, including leaving voice mail messages with details about your case. No form of
       communication is completely secure, and these forms of communication have some risk of improper
       interception. The Law Firm retains many file documents in electronic format only and these may be
       stored on a separate third-party server. You agree to check your e-mail regularly for important
       communications relating to your case. You represent to the Law Firm that third parties (e.g., employers
       or family members) do not have access to your e-mail, voicemail and text messages, and that you can
       receive confidential correspondence from the Law Firm in this manner. The Law Firm may assume that
       you are receiving and reviewing your e-mails at that email address unless you alert the Law Firm to an
       issue or a new email address. You will check your junk and spam folders to make sure your e-mail filters
       do not block e-mails from the Law Firm and confirm that the allowable size of incoming e-mails is
       sufficient to accept e-mails from the Law Firm with attachments.
    H. Right of Rescission. If you wish to cancel this agreement, you must notify us in writing of the
       cancellation within three (3) business days from the date you sign. If you cancel, we will ask the
       bankruptcy court to allow us to withdraw as your lawyer in accordance with the bankruptcy rules, but
       we will continue to represent you in the case and perform all necessary services until and unless the
       bankruptcy court allows us to withdraw.
    I.   File Retention. You understand that the Law Firm will only retain your client file for ________ years.
         Following that time period, copies of your bankruptcy papers and discharge order may be obtained
         through the clerk of the bankruptcy court.
    J.   Payments and FSF Authorizations. You (i) authorize FSF, as an agent of the Law Firm, to collect the
         payments described above and debit the listed debit card and/or bank account until the Contract
         Amount is paid in full, (2) authorize your depository institution to debit the same to your account, (3)
         agree that the Law Firm may collaterally assign to FSF the payments due the Law Firm as collateral for
         financing, (4) authorize FSF to communicate with you via mail, e-mail, text, and/or telephone, (5) agree
         that if a payment does not process for any reason, the payment may be re-attempted multiple times
         and on different dates until the payment clears, even if it means the end date of this payment contract
         will be extended, (6) agree that FSF may accept and rely upon telephonic or electronic communications
         from you confirming modified payment terms, (7) agree that an additional $25.00 may be charged for
         each returned payment, which charge may be debited from your account separately from your regular
         recurring payment, and (8) certify that you are an authorized user of the debit card and/or bank account
         described below.



Debit Card & Bank Account Information (fill in all fields)

Name on Debit Card/Account:                                                        _____________
Debit Card No.: ____ ____ ____ ____ - ____ ____ ____ ____ - ____ ____ ____ ____ - ____ ____ ____ ____

Card Expires: ___ ___ /___ ___ (Month/Year)              CVV/CVC (3-digit code on back of card)     ____ ____ ____

Billing Street Address:



                                                          6
City                                                                    State                   Zip Code

Bank Name:                                                                                    □ Checking        □ Savings

Account Number:                                                Routing Number:
Personal Information

Debtor’s Email:                                                Debtor’s Cell Phone: (__ __ __) __ __ __ - __ __ __ __

Debtor’s SSN: ___ ___ ___ - ___ ___ - ___ ___ ___ ___          Debtor’s Date of Birth: __ __ / __ __ / __ __ __ __

Co-Debtor (if applicable)

Co-Debtor’s Email:                                             Co-Debtor’s Cell Phone: (__ __ __) __ __ __ - __ __ __ __

Co-Debtor’s SSN: ___ ___ ___ - ___ ___ - ___ ___ ___ ___       Co-Debtor’s Date of Birth: __ __ / __ __ / __ __ __ __



"We are a debt relief agency. We help people file for Bankruptcy relief under the Bankruptcy Code."




______________________________________                               ______________________________________
Client                    Date/Time                                  Client                    Date/Time

______________________________________
Attorney                  Date




                                                           7
